Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 18, 2018

The Court of Appeals hereby passes the following order:

A19A0876. JORDAN C. USMAN v. THE STATE.

      In 2012, Jordan C. Usman entered non-negotiated guilty pleas to two counts of
child molestation. The trial court sentenced Usman to a total sentence of 34 years in
prison, to be followed by 6 years on probation. We affirmed Usman’s convictions.
Usman v. State, 330 Ga. App. 521 (768 SE2d 110) (2015).
      On June 25, 2018, Usman filed a motion to vacate a void / illegal sentence, in
which he argued that: (i) the trial court violated his right to be free from double
jeopardy by entering convictions on both child-molestation charges, which, he
contends, should have merged as a matter of fact and law; and (ii) his defense counsel
rendered ineffective assistance by allowing him “to be sentenced to the time that the
law doesn’t allow” under the Fifth Amendment to the U. S. Constitution; Article I,
Section I, Paragraph XVII of the Georgia Constitution; and OCGA § 16-1-7 (a) (1).
After the trial court denied Usman’s motion on August 7, he filed, in the Supreme
Court, a document entitled “Motion in Arrest of Judgment and/or Concurrent
Consecutive Unconstitutional Excessive Sentence,” which the Supreme Court docketed
as an application for discretionary review and transferred to this Court. We
subsequently denied the application. See Case No. A19D0116 (denied Oct. 26, 2018).
Usman also filed a separate notice of appeal to this Court on August 24, 2018, seeking
to appeal the trial court’s August 7 order.1


      1
       On August 15, 2018, Usman filed an amended motion to vacate a void / illegal
sentence reiterating several of the same arguments raised in June 2018 motion.
Additionally, Usman argued that his guilty plea was not knowing and voluntary
because the trial court failed to inform him that he would be subject to consecutive
      Because we rejected Usman’s arguments related to the August 7 order in his
prior application in Case No. A19D0116, his current appeal is barred by the law of the
case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (“[A]ny issue
that was raised and resolved in an earlier appeal is the law of the case and is binding
on this Court . . . .”) (citation omitted); accord Jackson v. State, 273 Ga. 320, 320 (540
SE2d 612) (2001); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007)
(“[T]he denial of an application for discretionary appeal is an adjudication on the
merits of the underlying order and acts as res judicata in subsequent proceedings.”).
Accordingly, this appeal is hereby DISMISSED.




                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/18/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.




sentences. The trial court denied this amended motion on September 10, 2018. Based
on the record, it does not appear that Usman filed a notice of appeal from this order.